UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K/A x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009, OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE TRANSITION PERIOD FROM FOR THE TRANSITION PERIOD FROM TO Registration number: 333-51223, 333-40264 and 333-108992 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Employee Savings and Thrift Plans – Modern Industries Company (Dammam) and Modern Products Company (Saudi Arabia). B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202. TheTrustees of the Employee Savings and Thrift Plans - Modern Industries Company (Dammam) and Modern Products Company (Saudi Arabia) (the "Plan")have been notified that the auditor of the Plan's financial statements included in the Plan's Form 11-K for the year ended December 31, 2009 (the "financial statements"),is not registered with the Public Company Accounting Oversight Board (“PCAOB”). Accordingly, thePlan isfiling this Form 11-K/A to label the financial statements as unaudited and to remove the audit report from such filing. ThePlan isin the process of having the financial statements re-audited by a PCAOB-registered public accounting firm and will file such re-audited financial statements with a Form 11-K/A when the re-audit is completed. REQUIRED INFORMATION The following unaudited financial statements are enclosed with this report: 1. Statement of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence). 2. Statement of income and changes in plan equity for each of the latest three fiscal years (or such lesser period as the plan has been in existence). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Trustees (or other persons who administer the employee benefit plan) have duly caused this Annual Report to be signed on its behalf by the undersigned hereunto duly authorized. EMPLOYEE SAVINGS AND THRIFT PLANS – MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY (SAUDI ARABIA) Date: May 26, 2010 By: /s/ Al-Wazir Al-Wazir Trustee By: /s/ Omar Al-Ghamdi
